Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, line 10, “and the other end portion” should be changed to avoid any antecedent basis issues. Examiner suggests “a second end portion”. 
Regarding Claim 3, line 6, “the other end portion of the second shaft member” should be changed to avoid any antecedent basis issues. Examiner suggests “a second end portion of the second shaft member”
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasaka WO 2012063722 A1 (Please see numbered paragraphs version attached for paragraph reference numbers).
Regarding Claim 1, Tasaka teaches: A door lock device (Fig 3) for a vehicle (Fig 1) provided on a door of a vehicle (12), the vehicle door lock device comprising: a support member (unnumbered feature comprising: 52, 26, and 70); a latch (35) supported to be rotatable around a first shaft member (34) supported by the support member (Fig 3, first shaft member 34 extends through support member as shown via dotted lines coming out of its axis) and rotating in a predetermined first direction (Fig 6-8, counterclockwise. Rotation can be seen going from Fig 6 to Fig 8) and engaging with a striker (15) provided in a main body (Fig 1, striker projects upward from 11 which is a part of the main body of the vehicle) of the vehicle when the vehicle door is closed (Fig 8); a pawl (45) supported to be rotatable around a second shaft member (42) supported by the support member and restricting rotation of the latch in a second direction (clockwise) opposite to the first direction by engaging with the latch engaged with the striker (Fig 7, 48 of the pawl abuts 38 of the latch to prevent rotation of the latch in the counterclockwise second direction); and an elastic member (65) having one end portion (Fig 6, upper leg of 65) and the other end portion (Fig 6 lower leg of 65) and elastically deformed by an external force (Fig 6-8, external force is provided by the latch 35 as it rotates from open to closed positions) in a predetermined direction (Fig 6-8, direction would be to the left, applied to the upper/one end portion) and the other end portion, in which in a state where the elastic member is elastically deformed (Fig 6-7, and 7-8, the transition between these sets of Figures would have the elastic member being deformed by the latch 35 pushing the pawl to rotate counterclockwise), the one end portion engages with the pawl (Fig 6, upper/one end portion engages with 50 of the pawl 45), the other end portion is supported by the support member (P0019 L32-35), and an elastic force (P0019 L35) of the elastic member is applied to the pawl to bias the pawl to the latch side (P0019 L35-36), wherein the support member has a first support member (52) made of a synthetic resin (P0019 L2) and a second support member (26) made of a 
Regarding Claim 2, Tasaka teaches: The door lock device for a vehicle according to claim 1, wherein the second support member is an article obtained by press working [Note: The italicized limitations recite product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Tasaka teaches a second support member 26 made out of metal, the end result is the same regardless of the method used to produce the second support member.].
Regarding Claim 3, Tasaka teaches: The door lock device for a vehicle according to claim 1, wherein the second shaft member is made of a metal (P0018 L1), the support member further has a third support member (70) made of a metal (P0020 L1), one end portion of the second shaft member is supported by the second support member (Fig 3 bottom end of second shaft member 42 is seated on second support member 26)), and the other end portion (42b) of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675